FILED
                              NOT FOR PUBLICATION                           SEP 18 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JULIA RINCON-DE PICCIOTTO,                        Nos. 08-71605
                                                       08-73298
               Petitioner,
                                                  Agency No. A077-270-811
  v.

ERIC H. HOLDER, Jr., Attorney General,            MEMORANDUM *

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       In these consolidated petitions for review, Julia Rincon-De Picciotto, a

native and citizen of Mexico, petitions for review of the Board of Immigration

Appeals’ (“BIA”) orders dismissing her appeal from an immigration judge’s (“IJ”)

decision pretermitting her application for cancellation of removal, and denying her


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review de

novo questions of law and claims of due process violations, and for abuse of

discretion the denial of a motion to reconsider. Mohammed v. Gonzales, 400 F.3d
785, 791-92 (9th Cir. 2005). We deny the petitions for review.

      The agency did not err or violate due process by pretermitting Picciotto’s

application for cancellation of removal where she lacked seven years of continuous

residence in the United States after being “admitted in any status.” See 8 U.S.C. §

1229b; Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (petitioner must show

error and prejudice to establish a due process violation); see also Vasquez de

Alcantar v. Holder, 645 F.3d 1097, 1103 (9th Cir. 2011) (filing an application for

adjustment of status does not confer admission); Guevara v. Holder, 649 F.3d
1086, 1094 (9th Cir. 2011) (a grant of work authorization does not confer

admission).

      The BIA did not abuse its discretion in denying Picciotto’s motion to

reconsider because the motion failed to identify any material error of fact or law in

the BIA’s prior decision affirming the IJ’s order pretermitting Picciotto’s

application for cancellation. See 8 C.F.R. § 1003.2(b)(1).

      PETITIONS FOR REVIEW DENIED.




                                          2                            08-73298/08-73298